DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 16309462 filed on December 13th, 2018 in which claims 1-7 are pending and ready for examination.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
4.	The examiner contends that the drawings submitted on 12/13/2018 are acceptable for examination proceedings.

Claim Objections
5.	Claim 2 is objected to because of the following informalities: On line 4 of the claim, it appears the Applicant intended “remove impurities on the object to printed” to read “remove impurities on the object to be printed”. Appropriate correction is required.

6.	Claims 5, 6 and 7 are objected to because of the following informalities: On line 1 of these claims, it appears the Applicant intended “the system for multi-object universal intelligent printing according to claim 1” to read “the system for multi-object universal intelligent printing according to claim 4”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8.	Claims 1-7 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

9.	Regarding claims 1-3: Claim 1 recites on lines 2-3 “displaying the real-time image of the object to be printed to the user in real time”. There is insufficient antecedent basis for this limitation in the claim because no prior reference was made to “a user” in the claim language. 
Claims 2 and 3 are also rejected as being dependent on independent claim 1. Appropriate correction is required.

10.	Regarding claim 4: Claim 4 recites on lines 3-4 “a display configured for displaying the real-time image of the object to be printed to the user in real time”. There is insufficient antecedent basis for this limitation in the claim because no prior reference was made to “a user” in the claim language. Appropriate correction is required.

11.	Regarding claims 5-7: Claims 5, 6 and 7 recites the limitation “the system for multi-object universal intelligent printing according to claim 1” on line 1.  There is insufficient antecedent basis for this limitation in the claim because independent claim 1 on which these claims depend is a method claim instead of a system claim. Appropriate correction is required. For Examination purposes, claims 5, 6 and 7 will be considered to be dependent on independent system claim 4.

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


14.	Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Mulligan et al. (US Pub. Nº 2015/0066189), in view of Kim et al. (US Pub. Nº 2015/0332091).

15.	Regarding independent claim 1: Mulligan et al. disclosed a method for multi-object universal intelligent printing ([0002], lines 2-4), characterized by, comprising: 
 	S1. displaying an image of an object to be printed to a user ([0043], lines 1-3; also see Fig. 2, which shows an image of an object 220);  
 	5S2. moving a print head to a designated position according to a mobile nozzle command input after the user browses the real-time image ([0003], lines 1-3 and [0045], lines 3-5; movement of the inkjet print head to the printing position); 
 	S3. obtaining a print pattern input by the user ([0043], lines 3-6; also see Fig. 2 which shows the artboard 210 as a user selected print pattern to be placed on the object 220); 
 	S4. printing the print pattern onto the object to be printed through the print head ([0003], lines 1-3 and [0045], lines 3-5; the actual printing on the object).

 	Kim et al. disclosed collecting a real-time image of an object to be printed ([0010], lines 2-3 and [0066], lines 2-3), and displaying the real-time image of the object to be printed to the user in real time ([0010], line 3 and [0066], lines 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim et al. with those of Mulligan et al. by capturing a real-time image of the object to be customized in order to increase the user’s list of customizable objects.
  
15.	Regarding claim 3: The combination of Mulligan et al. and Kim et al. disclosed the method for multi-object universal intelligent printing according to claim 1, 15characterized in that, the step S2 specifically comprises: collecting the real-time image of the object to be printed by a movable camera (Kim et al. [0010], lines 2-3 and [0066], lines 2-3; also see [0059], lines 1-6), and displaying a real-time image of the object to be printed to the user in real time through a display (Kim et al. [0010], line 3 and [0066], lines 2-3).

16.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mulligan et al. (US Pub. Nº 2015/0066189), in view of Kim et al. (US Pub. Nº 2015/0332091) as applied to claims 1 and 3 above, and further in view of Kobayashi (US Pub. Nº 2008/0271624) and Shinoda et al. (US Pub. Nº 2015/0124034).

17.	Regarding claim 2: The combination of Mulligan et al. and Kim et al. disclosed the method for multi-object universal intelligent printing according to claim 1.
 	The combination of Mulligan et al. and Kim et al. is silent about 10characterized in that, in the step S1, before collecting the real-time image of the object to be printed, it further 
 	Kobayashi disclosed performing air blowing to remove impurities on an object to be printed ([0011], lines 6-8); furthermore, Shinoda et al. disclosed flattening an object to be printed ([0062], lines 4-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination of Mulligan et al. and Kim et al. with those of Kobayashi and of Shinoda et al. by performing air blowing in order to remove impurities from the object to be printed and by flattening the object to be printed prior to printing in order to prevent degradation of the image quality due to an unevenness of the surface of the printed object.

18.	Claims 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mulligan et al. (US Pub. Nº 2015/0066189), in view of Kim et al. (US Pub. Nº 2015/0332091).

19.	Regarding independent claim 4: Mulligan et al. disclosed a system for multi-object universal intelligent printing ([0002], lines 2-4), characterized by, comprising: 
 	20a display module, configured for displaying a real-time image of an object to be printed to a user ([0043], lines 1-3; also see Fig. 2, which shows an image of an object 220); 
 	a nozzle moving module, configured for moving a print head to a designated position according to a mobile nozzle command input after the user browses the real-time image ([0003], lines 1-3 and [0045], lines 3-5; mechanism for moving the inkjet print head to the printing position); 
 	an obtaining module, configured for obtaining a print pattern input by the user ([0043], lines 3-6; also see Fig. 2 which shows the artboard 210 as a user selected print pattern to be placed on the object 220);  -7-File: 85203usfTrue translation 

 	Mulligan et al. are silent about a collection module, configured for collecting a real-time image of an object to be printed; and 20a display module, configured for displaying the real-time image of the object to be printed to the user in real time. 
 	Kim et al. disclosed a camera for collecting a real-time image of an object to be printed ([0010], lines 2-3 and [0066], lines 2-3), and a display for displaying the real-time image of the object to be printed to the user in real time ([0010], line 3 and [0066], lines 2-3).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim et al. with those of Mulligan et al. by capturing a real-time image of the object to be customized in order to increase the user’s list of customizable objects.

20.	Regarding claim 6: The combination of Mulligan et al. and Kim et al. disclosed the system for multi-object universal intelligent printing according to claim 4, 10characterized in that, the collection module is specifically configured for collecting the real-time image of the object to be printed by using a movable camera (Kim et al. [0010], lines 2-3 and [0066], lines 2-3; also see [0059], lines 1-6).

21.	Regarding claim 7: The combination of Mulligan et al. and Kim et al. disclosed the system for multi-object universal intelligent printing according to claim 4, 10characterized in that, the display module is specifically configured for displaying the real-time image of the object to be printed to the user in real time through a display (Kim et al. [0010], line 3 and [0066], lines 2-3).  

5 is rejected under 35 U.S.C. 103 as being unpatentable over Mulligan et al. (US Pub. Nº 2015/0066189), in view of Kim et al. (US Pub. Nº 2015/0332091) as applied to claims 4 and 6-7 above, and further in view of Kobayashi (US Pub. Nº 2008/0271624) and Shinoda et al. (US Pub. Nº 2015/0124034).

23.	Regarding claim 5: The combination of Mulligan et al. and Kim et al. disclosed the system for multi-object universal intelligent printing according to claim 4.
 	The combination of Mulligan et al. and Kim et al. is silent about characterized by, further comprising a pre-processing module, which is connected to the 5collection module, the pre-processing module is configured for performing air blowing to remove impurities on the object to be printed, and flattening the object to be printed after air blowing to remove impurities, before the real-time image of the object to be printed is collected by the collection module.
 	Kobayashi disclosed performing air blowing to remove impurities on an object to be printed ([0011], lines 6-8); furthermore, Shinoda et al. disclosed flattening an object to be printed ([0062], lines 4-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination of Mulligan et al. and Kim et al. with those of Kobayashi and of Shinoda et al. by performing air blowing in order to remove impurities from the object to be printed and by flattening the object to be printed prior to printing in order to prevent degradation of the image quality due to an unevenness of the surface of the printed object.

Conclusion
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578.  The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.

26.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
27.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAOVI M AMEH/Primary Examiner, Art Unit 2853